 

Employment Agreement

 

This Employment Agreement (the “Agreement”) is made and entered into as of the
13th day of June, 2016, by and between Sri Peruvemba (the “Executive”) and
Quantum Materials Corp., a Nevada corporation (the “Company”) (collectively, the
“Parties”).

 

WHEREAS, the Company desires to employ the Executive on the terms and conditions
set forth in this Agreement;

 

WHEREAS, the Executive desires to be employed by the Company on the terms and
conditions set forth in this Agreement; and

 

WHEREAS, the Executive and the Company have entered into a separate Grant of
Option Agreement, which shall remain in full force and effect after the Parties
execute this Agreement, and which shall survive the termination of this
Agreement for any reason, notwithstanding any other term in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

 

1. Term of this Agreement. This Agreement shall commence as of the 30th day of
June, 2016, (the “Effective Date”) and shall continue, subject to the terms of
this Agreement, until either party terminates Executive’s employment as set
forth in this Agreement. There shall be no definite term of employment. Nothing
specified in this Agreement is intended or shall be construed to alter the
at-will nature of the employment relationship. The Executive or the Company may
terminate this Agreement and the employment relationship at any time and for any
reason (by providing thirty (30) days’ advanced written notice to the other
party). The Executive shall, however, be entitled to receive compensation upon
termination of employment under certain circumstances as set forth below in
Section 5.

 

2. Position and Duties.

 

2.1 Position and Responsibilities. During the Employment Term, the Executive
shall serve as the Chief Executive Officer of the Company, reporting to the
Board of Directors. In that capacity, the Executive shall (i) be responsible for
the operations and other general management affairs of the Company; (ii) perform
any services, duties or responsibilities consistent with the Executive’s
position; and (iii) perform such services, duties and responsibilities, as shall
be determined from time-to-time by the Board of Directors or as may otherwise be
required to effectively perform the Executive’s position. The Executive may from
time-to-time be required to travel within the United States and overseas in the
performance of the Executive’s services, duties and responsibilities, and will
be obliged to travel to such locations as the Company, the board of directors
(the “Board”), or the performance of the Executive’s services, duties, and
responsibilities reasonably require, with the costs of such travel to be paid by
the Company in accordance with the Company’s travel reimbursement policies, as
amended from time to time.

 

2.2 Time and Energy Devoted to Executive’s Employment. During the Employment
Term, the Executive shall (i) devote the Executive’s business time, attention,
skill, and energy to the business of the Company and the performance of the
Executive’s services, duties and responsibilities under this Agreement; (ii) use
the Executive’s best efforts, skill and knowledge in the performance of the
Executive’s services, duties and responsibilities and to promote the success of
the Company’s business; (iii) serve the Company’s interests faithfully,
efficiently and diligently; (iv) put in whatever time, energy or attention is
necessary to accomplish the Executive’s duties and expectations; (v) cooperate
with the reasonable and lawful directives of the Board in the furtherance of the
best interests of the Company; and (vi) comply with the Company’s policies and
procedures as well as all applicable laws, rules and regulations. The company is
aware of the Executive’s current consulting business as CEO of Marketer
International and the Executive is permitted to continue in that activity on a
part time basis as agreed with the Company’s board of directors.

 

2.3 Executive is Not Currently Bound by a Conflicting Agreement. The Executive
hereby represents to the Company that the execution and delivery of this
Agreement by the Executive and the performance by the Executive of Executive’s
services, duties and responsibilities under this Agreement does not and shall
not constitute a breach of, or otherwise contravene, the terms of any other
non-compete agreement, employment agreement or other agreement or policy to
which the Executive is a party or otherwise bound.

 

 

 

 

2.4 No Engagement in Conflicting Obligations. The Executive shall not engage in
any other business, profession or occupation for compensation or otherwise which
would conflict or interfere with the Executive’s performance or ability to
perform the Executive’s services, duties and responsibilities under this
Agreement.

 

Notwithstanding the foregoing, the Executive will be permitted to (i) with the
prior written consent of the Board (which consent will not be unreasonably
withheld or delayed) act or serve as a director, trustee, committee member or
principal of any type of business, civic or charitable organization as long as
such activities are disclosed in writing to the Company’s Chairman in accordance
with the Company’s Employee Handbook, and (ii) purchase or own less than five
percent (5%) of the publicly traded securities of any corporation; provided
that, such ownership represents a passive investment and that the Executive is
not a controlling person of, or a member of a group that controls, such
corporation; provided further that, the activities described in clauses (i) and
(ii) of this Section 3.4 do not interfere with the performance of the
Executive’s services, duties and responsibilities under this Agreement. The
Company is aware and has approved the Executive’s continuation of current
obligations as CEO of Marketer International, a consulting firm.

 

3. Place of Performance. The principal place of Executive’s employment shall be
in San Ramon, CA. Executive may be required to travel on Company business during
the Employment Term.

 

4. Compensation.

 

4.1 Base Salary. The Company shall pay the Executive an annual rate of base
salary of $180,000.00 in either case in periodic installments in accordance with
the Company’s customary payroll practices, but no less frequently than monthly.
The Executive’s annual base salary, as in effect from time to time, shall be
referred to in this Agreement as “Base Salary”.

 

4.2 Annual Bonuses. Executive shall be eligible for an annual bonus based on
personal performance and/or Company performance metrics to be determined by the
Company and Executive on an annual basis (“Target Bonus”). Equity Awards. The
Company has previously granted the Executive right to purchase shares of the
Company’s common stock (“Option”), $0.001 par value per share, based on his
service on the Board of Directors, and such options remain outstanding. All
other terms and conditions of such awards shall be governed by the terms and
conditions of the Equity Plan and the applicable Grant of Option agreement.

 

4.3 Employee Benefits. During the Employment Term, the Executive shall be
entitled to participate in all employee benefit plans, practices and programs
maintained by the Company, as in effect from time to time (collectively,
“Employee Benefit Plans”), on a basis which is no less favorable than is
provided to other similarly situated executives of the Company, to the extent
consistent with applicable law and the terms of the applicable Employee Benefit
Plans. The Company reserves the right to amend or cancel any Employee Benefit
Plans at any time in its sole discretion, subject to the terms of such Employee
Benefit Plan and applicable law.

 

4.4 Vacation. During the Employment Term, the Executive shall be entitled to
four weeks of paid vacation days per calendar year (prorated for partial years)
in accordance with the Company’s vacation policies, as in effect from time to
time.

 

4.5 Business Expenses. The Executive shall be entitled to reimbursement for all
reasonable and necessary out-of-pocket business, entertainment and travel
expenses incurred by the Executive in connection with the performance of the
Executive’s duties hereunder in accordance with the Company’s expense
reimbursement policies and procedures.

 

4.6 Indemnification. In the event that the Executive is made a party or
threatened to be made a party to any action, suit, or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), other than any
Proceeding initiated by the Executive or the Company related to any contest or
dispute between the Executive and the Company or any of its affiliates with
respect to this Agreement or the Executive’s employment hereunder, by reason of
the fact that the Executive is or was a director or officer of the Company, or
any affiliate of the Company, or is or was serving at the request of the Company
as a director, officer, member, employee or agent of another corporation or a
partnership, joint venture, trust or other enterprise, the Executive shall be
indemnified and held harmless by the Company to the maximum extent permitted
under applicable law from and against any liabilities, costs, claims and
expenses, including all costs and expenses incurred in defense of any Proceeding
(including attorneys’ fees). Costs and expenses incurred by the Executive in
defense of such Proceeding (including attorneys’ fees) shall be paid by the
Company in advance of the final disposition of such litigation upon receipt by
the Company of: (i) a written request for payment; (ii) appropriate
documentation evidencing the incurrence, amount and nature of the costs and
expenses for which payment is being sought; and (iii) an undertaking adequate
under applicable law made by or on behalf of the Executive to repay the amounts
so paid if it shall ultimately be determined that the Executive is not entitled
to be indemnified by the Company under this Agreement. The Company shall secure
and maintain insurance covering its contractual indemnity obligations set forth
herein, and shall separately secure and maintain directors and officers
liability insurance coverage pursuant to which Executive shall be covered as a
named or additional assured.

 

2

 

 

4.7 Clawback Provisions. Notwithstanding any other provisions in this Agreement
to the contrary, any incentive-based compensation, or any other compensation,
paid to the Executive pursuant to this Agreement or any other agreement or
arrangement with the Company which is subject to recovery under any law,
government regulation or stock exchange listing requirement, will be subject to
such deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement).

 

5. Termination of Employment. The Employment Term and the Executive’s employment
hereunder may be terminated by either the Company or the Executive at any time
and for any reason; provided that, unless otherwise provided herein, either
party shall be required to give the other party at least thirty (30) days
advance written notice of any termination of the Executive’s employment. Upon
termination of the Executive’s employment during the Employment Term, the
Executive shall be entitled to the compensation and benefits described in this
Section 5 and shall have no further rights to any compensation or any other
benefits from the Company or any of its affiliates.

 

5.1 For Cause or Without Good Reason.

 

(a) The Executive’s employment hereunder may be terminated by the Company for
Cause or by the Executive without Good Reason. If the Executive’s employment is
terminated by the Company for Cause or by the Executive without Good Reason, the
Executive shall be entitled to receive:

 

  (i) any accrued but unpaid Base Salary and accrued but unused vacation, which
shall be paid within one (1) week following the Termination Date (as defined
below);         (ii) reimbursement for unreimbursed business expenses properly
incurred by the Executive, which shall be subject to and paid in accordance with
the Company’s expense reimbursement policy; and         (iii) such employee
benefits (including equity compensation), if any, as to which the Executive may
be entitled under the Company’s employee benefit plans as of the Termination
Date; provided that, in no event shall the Executive be entitled to any payments
in the nature of severance or termination payments except as specifically
provided herein.

 

Items 5.1(a)(i) through 5.1(a)(iii) are referred to herein collectively as the
“Accrued Amounts”.

 

(b) For purposes of this Agreement, “Cause” shall mean:

 

  (i) the Executive’s willful and repeated failure to perform his duties (other
than any such failure resulting from incapacity due to physical or mental
illness);         (ii) the Executive’s willful and repeated failure to comply
with any valid and legal directive of the Board;         (iii) the Executive’s
intentional engagement in dishonesty, illegal conduct or gross misconduct, which
is, in each case, materially injurious to the Company or its affiliates;        
(iv) the Executive’s embezzlement, intentional misappropriation or fraud,
whether or not related to the Executive’s employment with the Company;

 

3

 

 

  (v) the Executive’s conviction of or plea of guilty or nolo contendere to a
crime that constitutes a felony (or state law equivalent) or a crime that
constitutes a misdemeanor involving moral turpitude;         (vi) the
Executive’s willful and repeated violation of a material policy of the Company;
        (vii) the Executive’s willful unauthorized disclosure of Confidential
Information (as defined below); or         (viii) the Executive’s knowing and
intentional material breach of any material obligation under this Agreement or
any other written agreement between the Executive and the Company.

 

For purposes of this provision, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company.

 

In the event of conduct the Company contends Executive has engaged in conduct
described in (i), (ii), (vi), (vii) or (viii) above, termination of the
Executive’s employment shall not be deemed to be for Cause unless the Company
gives Executive notice of the specific conduct at issue in writing and a
reasonable opportunity to cure same, after which, if the Company contends it
remains uncured, the Company must deliver to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the Board finding in good faith that there is Cause to terminate Executive’s
employment.

 

(c) For purposes of this Agreement, “Good Reason” shall mean the occurrence of
any of the following, in each case during the Employment Term without the
Executive’s written consent:

 

  (i) a material reduction in the Executive’s Base Salary;         (ii) a
relocation of the Executive’s principal place of employment by more than ten
(10) miles, except for required travel on Company business to an extent
substantially consistent with the Executive’s business travel obligations as of
the date of relocation;         (iii) any material breach by the Company of any
material provision of this Agreement or any material provision of any other
agreement between the Executive and the Company;         (iv) the Company’s
failure to obtain an agreement from any successor to the Company to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform if no succession had taken place,
except where such assumption occurs by operation of law;         (v) a material
adverse change in the Executive’s title, authority, duties or responsibilities
(other than temporarily while the Executive is physically or mentally
incapacitated or as required by applicable law); or         (vi) a material
adverse change in the reporting structure applicable to the Executive.

 

The Executive cannot terminate his employment for Good Reason unless he has
provided written notice to the Company of the existence of the circumstances
providing grounds for termination for Good Reason within sixty (60) days of the
initial existence of such grounds and the Company has had at least thirty (30)
days from the date on which such notice is provided to cure such circumstances,
if curable. If the Executive does not terminate his employment for Good Reason
within one hundred twenty (120) days after the first occurrence of the
applicable grounds, then the Executive will be deemed to have waived his right
to terminate for Good Reason with respect to such grounds.

 

Notwithstanding the foregoing, in the event that a Change in Control (as defined
below) occurs during the Employment Term, the Executive may terminate his
employment for any reason during the thirty (30) day period following the Change
in Control and such termination shall be deemed to be for Good Reason.

 

4

 

 

5.2 Without Cause or for Good Reason. The Employment Term and the Executive’s
employment hereunder may be terminated by the Executive for Good Reason or by
the Company without Cause. In the event of such termination, the Executive shall
be entitled to receive the Accrued Amounts and subject to the Executive’s
compliance with Section 6, Section 7, Section 8 and Section 9 of this Agreement
and his execution of a release of claims in favor of the Company, its affiliates
and their respective officers and directors in a form provided by the Company
(the “Release”) and such Release becoming effective within fifty-two (52) days
following the Termination Date (such within fifty-two (52) day period, the
“Release Execution Period”), the Executive shall be entitled to receive the
following:

 

(a) a lump sum payment equal to two and one-half (2 ½) times the sum of the
Executive’s Base Salary for the year in which the Termination Date occurs, which
shall be paid within seven (7) days following the effective date of the Release;

 

(b) If the Executive timely and properly elects continuation coverage under the
Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”), the Company shall pay
the full premium to insure Executive and his dependents until the earliest of:
(i) the eighteen-month anniversary of the Termination Date; (ii) the date the
Executive is no longer eligible to receive COBRA continuation coverage; and
(iii) the date on which the Executive becomes eligible to receive substantially
similar coverage from another employer.

 

(c) To the extent any equity granted to Executive that is subject to time
vesting is not already vested as of the Termination Date, all unvested equity
shall immediately vest and all restrictions on the transferability of such
equity shall be lifted on the Termination Date.

 

5.3 Death or Disability.

 

(a) The Executive’s employment hereunder shall terminate automatically upon the
Executive’s death during the Employment Term, and the Company may terminate the
Executive’s employment on account of the Executive’s Disability.

 

(b) If the Executive’s employment is terminated during the Employment Term on
account of the Executive’s death or Disability, the Executive (or the
Executive’s estate and/or beneficiaries, as the case may be) shall be entitled
to receive the Accrued Amounts and the following:

 

  (i) if before the Revenue Trigger, a lump sum payment equal to two and
one-half (2 ½) times the sum of the Executive’s Base Salary and Target Bonus for
the year in which the Termination Date occurs, and if after the Revenue Trigger,
two times the sum of the Executive’s Base Salary and Target Bonus for the year
in which the Termination Date occurs, which in either case shall be paid within
seven (7) days following the Termination Date;         (ii) If the Executive’s
family timely and properly elects continuation coverage under the Consolidated
Omnibus Reconciliation Act of 1985 (“COBRA”), the Company shall pay the full
premium to insure his spouse and dependents until the eighteen-month anniversary
of the Termination Date.         (iii) To the extent any equity granted to
Executive that is subject to time vesting is not already vested as of the
Termination Date, all unvested equity shall immediately vest and all
restrictions on the transferability, subject to SEC Rule 144, of such equity
shall be lifted on the Termination Date.

 

(c) For purposes of this Agreement, Disability shall mean the Executive’s
inability, due to physical or mental incapacity, to substantially perform his
duties and responsibilities under this Agreement for one hundred eighty (180)
days out of any three hundred sixty-five (365) day period. Any question as to
the existence of the Executive’s Disability as to which the Executive and the
Company cannot agree shall be determined in writing by a qualified independent
physician mutually acceptable to the Executive and the Company. If the Executive
and the Company cannot agree as to a qualified independent physician, each shall
appoint such a physician and those two physicians shall select a third who shall
make such determination in writing. The determination of Disability made in
writing to the Company and the Executive shall be final and conclusive for all
purposes of this Agreement.

 

5

 

 

5.4 Change in Control Termination.

 

(a) Notwithstanding any other provision contained herein, if the Executive’s
employment hereunder is terminated by the Executive for Good Reason or by the
Company without Cause (other than on account of the Executive’s death or
Disability), in each case within twelve (12) months following a Change in
Control, the Executive shall be entitled to receive the Accrued Amounts and
subject to the Executive’s compliance with Section 6, Section 7, Section 8 and
Section 9 of this Agreement and his execution of a Release which becomes
effective within fifty-two (52) days following the Termination Date, the
Executive shall be entitled to receive a lump sum payment equal to 2.99 times
the sum of the Executive’s Base Salary and Target Bonus for the year in which
the Termination Date occurs (or if greater, the year immediately preceding the
year in which the Change in Control occurs), which shall be paid within seven
(7) days following the effective date of the Release, and to the extent any
equity granted to Executive that is subject to time vesting is not already
vested as of the Termination Date, all unvested equity shall immediately vest
and all restrictions on the transferability of such equity shall be lifted on
the Termination Date.

 

(b) If the Executive timely and properly elects continuation coverage under the
Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”), the Company shall pay
the full premium to insure Executive and his dependents until the earliest of:
(i) the eighteen-month anniversary of the Termination Date; (ii) the date the
Executive is no longer eligible to receive COBRA continuation coverage; and
(iii) the date on which the Executive becomes eligible to receive substantially
similar coverage from another employer.

 

(c) For purposes of this Agreement, “Change in Control” shall mean the
occurrence of any of the following:

 

  (i) one person (or more than one person acting as a group) acquires ownership
of stock of the Company that, together with the stock held by such person or
group, constitutes more than fifty percent (50%) of the total fair market value
or total voting power of the stock of such corporation; provided that, a Change
in Control shall not occur if any person (or more than one person acting as a
group) owns more than fifty percent (50%) of the total fair market value or
total voting power of the Company’s stock and acquires additional stock;        
(ii) one person (or more than one person acting as a group) acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition) ownership of the Company’s stock possessing twenty-five percent
(25%) or more of the total voting power of the stock of such corporation;      
  (iii) a majority of the members of the Board are replaced during any
twelve-month period by directors whose appointment or election is not endorsed
by a majority of the Board before the date of appointment or election;        
(iv) the sale of all or substantially all of the Company’s assets.

 

5.5 Notice of Termination. Any termination of the Executive’s employment
hereunder by the Company or by the Executive during the Employment Term (other
than termination pursuant to Section 5.3(a) on account of the Executive’s death)
shall be communicated by written notice of termination (“Notice of Termination”)
to the other party hereto in accordance with Section 26. The Notice of
Termination shall specify:

 

(a) The termination provision of this Agreement relied upon;

 

(b) To the extent applicable, the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated; and

 

(c) The applicable Termination Date.

 

5.6 Termination Date. The Executive’s Termination Date shall be:

 

(a) If the Executive’s employment hereunder terminates on account of the
Executive’s death, the date of the Executive’s death;

 

6

 

 

(b) If the Executive’s employment hereunder is terminated on account of the
Executive’s Disability, the date that it is determined that the Executive has a
Disability;

 

(c) If the Company terminates the Executive’s employment hereunder for Cause,
the date the Notice of Termination is delivered to the Executive;

 

(d) If the Company terminates the Executive’s employment hereunder without
Cause, the date specified in the Notice of Termination, which shall be no less
than thirty (30) days following the date on which the Notice of Termination is
delivered; and

 

(e) If the Executive terminates his employment hereunder with or without Good
Reason, the date specified in the Executive’s Notice of Termination, which shall
be no less than thirty (30) days following the date on which the Notice of
Termination is delivered.

 

Notwithstanding anything contained herein, the Termination Date shall not occur
until the date on which the Executive incurs a “separation from service” within
the meaning of Section 409A.

 

5.7 Resignation of All Other Positions. Upon termination of the Executive’s
employment hereunder for any reason, the Executive shall be deemed to have
resigned from all positions that the Executive holds as an officer or member of
the board of directors (or a committee thereof) of the Company or any of its
affiliates.

 

5.8 IRS Section 280G.

 

(a) If any of the payments or benefits received or to be received by the
Executive (including, without limitation, any payment or benefits received in
connection with a Change in Control or the Executive’s termination of
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement, or otherwise) (all such payments collectively referred
to herein as the “280G Payments”) constitute “parachute payments” within the
meaning of Section 280G of the Code and would, but for this Section 5.8, be
subject to the excise tax imposed under Section 4999 of the Code (the “Excise
Tax”), then such 280G Payments shall be reduced in a manner determined by the
Company (by the minimum possible amounts) that is consistent with the
requirements of Section 409A until no amount payable to the Executive will be
subject to the Excise Tax. If two economically equivalent amounts are subject to
reduction but are payable at different times, the amounts shall be reduced (but
not below zero) on a pro rata basis.

 

(b) All calculations and determinations under this Section 5.8 shall be made by
an independent accounting firm or independent tax counsel appointed by the
Company (the “Tax Counsel”) whose determinations shall be conclusive and binding
on the Company and the Executive for all purposes. For purposes of making the
calculations and determinations required by this Section 5.8, the Tax Counsel
may rely on reasonable, good faith assumptions and approximations concerning the
application of Section 280G and Section 4999 of the Code. The Company and the
Executive shall furnish the Tax Counsel with such information and documents as
the Tax Counsel may reasonably request in order to make its determinations under
this Section 5.8. The Company shall bear all costs the Tax Counsel may
reasonably incur in connection with its services.

 

6. Cooperation. The Parties agree that certain matters in which the Executive
will be involved during the Employment Term may necessitate the Executive’s
cooperation in the future. Accordingly, following the termination of the
Executive’s employment for any reason, to the extent reasonably requested by the
Board, the Executive shall cooperate with the Company in connection with matters
arising out of the Executive’s service to the Company; provided that, the
Company shall make reasonable efforts to minimize disruption of the Executive’s
other activities. The Company shall reimburse the Executive for reasonable
expenses incurred in connection with such cooperation and, to the extent that
the Executive is required to spend substantial time on such matters, the Company
shall compensate the Executive at an hourly rate.

 

7

 

 

7. Confidential Information. The Executive understands and acknowledges that
during the Employment Term, he will have access to and learn about Confidential
Information, as defined below.

 

7.1 Confidential Information Defined.

 

(a) Definition. For purposes of this Agreement, “Confidential Information”
includes, but is not limited to, all information not generally known to the
public, in spoken, printed, electronic or any other form or medium, relating
directly or indirectly to: business processes, practices, methods, policies,
plans, publications, documents, research, operations, services, strategies,
techniques, agreements, contracts, terms of agreements, transactions, potential
transactions, negotiations, pending negotiations, know-how, trade secrets,
computer programs, computer software, applications, operating systems, software
design, web design, work-in-process, databases, manuals, records, articles,
systems, material, sources of material, supplier information, vendor
information, financial information, results, accounting information, accounting
records, legal information, marketing information, advertising information,
pricing information, credit information, design information, payroll
information, staffing information, personnel information, employee lists,
supplier lists, vendor lists, developments, reports, internal controls, security
procedures, graphics, drawings, sketches, market studies, sales information,
revenue, costs, formulae, notes, communications, algorithms, product plans,
designs, styles, models, ideas, audiovisual programs, inventions, unpublished
patent applications, original works of authorship, discoveries, experimental
processes, experimental results, specifications, customer information, customer
lists, client information, client lists, manufacturing information, factory
lists, distributor lists, and buyer lists of the Company or its businesses, or
of any other person or entity that has entrusted information to the Company in
confidence.

 

The Executive understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.

 

The Executive understands and agrees that Confidential Information includes
information developed by him in the course of his employment by the Company as
if the Company furnished the same Confidential Information to the Executive in
the first instance. Confidential Information shall not include information that
is known to him before joining the Company or generally available to and known
by the public at the time of disclosure to the Executive; provided that, such
disclosure is through no direct or indirect fault of the Executive or person(s)
acting on the Executive’s behalf.

 

(b) Company Creation and Use of Confidential Information. The Executive
understands and acknowledges that the Company has invested, and continues to
invest, substantial time, money and specialized knowledge into developing its
resources, creating a customer base, generating customer and potential customer
lists, training its employees, and improving its offerings in the field of
information technology. The Executive understands and acknowledges that as a
result of these efforts, the Company has created, and continues to use and
create Confidential Information. This Confidential Information provides the
Company with a competitive advantage over others in the marketplace.

 

(c) Disclosure and Use Restrictions. The Executive agrees and covenants: (i) to
treat all Confidential Information as strictly confidential; (ii) not to
directly or indirectly disclose, publish, communicate or make available
Confidential Information, or allow it to be disclosed, published, communicated
or made available, in whole or part, to any entity or person whatsoever
(including other employees of the Company) not having a need to know and
authority to know and use the Confidential Information in connection with the
business of the Company and, in any event, not to anyone outside of the direct
employ of the Company except as required in the performance of the Executive’s
authorized employment duties to the Company or with the prior consent of
Chairman acting on behalf of the Company in each instance (and then, such
disclosure shall be made only within the limits and to the extent of such duties
or consent); and (iii) not to access or use any Confidential Information, and
not to copy any documents, records, files, media or other resources containing
any Confidential Information, or remove any such documents, records, files,
media or other resources from the premises or control of the Company, except as
required in the performance of the Executive’s authorized employment duties to
the Company or with the prior consent of Chairman acting on behalf of the
Company in each instance (and then, such disclosure shall be made only within
the limits and to the extent of such duties or consent). Nothing herein shall be
construed to prevent disclosure of Confidential Information as may be required
by applicable law or regulation, or pursuant to the valid order of a court of
competent jurisdiction or an authorized government agency, provided that the
disclosure does not exceed the extent of disclosure required by such law,
regulation or order. The Executive shall promptly provide written notice of any
such order to the Chairman.

 

The Executive understands and acknowledges that his obligations under this
Agreement with regard to any particular Confidential Information shall commence
immediately upon the Executive first having access to such Confidential
Information (whether before or after he begins employment by the Company) and
shall continue during and after his employment by the Company until such time as
such Confidential Information has become public knowledge other than as a result
of the Executive’s breach of this Agreement or breach by those acting in concert
with the Executive or on the Executive’s behalf.

 

8

 

 

8. Restrictive Covenants.

 

8.1 Acknowledgment. The Executive understands that the nature of the Executive’s
position gives him access to and knowledge of Confidential Information and
places him in a position of trust and confidence with the Company.

 

The Executive further understands and acknowledges that the Company’s ability to
reserve these for the exclusive knowledge and use of the Company is of great
competitive importance and commercial value to the Company, and that improper
use or disclosure by the Executive is likely to result in unfair or unlawful
competitive activity.

 

8.2 Non-competition. Because of the Company’s legitimate business interest as
described herein and the good and valuable consideration offered to the
Executive, during the Employment Term and for the one (1) year, to run
consecutively, beginning on the last day of the Executive’s employment with the
Company, for any reason or no reason and whether employment is terminated at the
option of the Executive or the Company, the Executive agrees and covenants not
to engage in Prohibited Activity within the United States of America.

 

For purposes of this Section 8, “Prohibited Activity” is activity in which the
Executive contributes his knowledge, directly or indirectly, in whole or in
part, as an employee, employer, owner, operator, manager, advisor, consultant,
agent, employee, partner, director, stockholder, officer, volunteer, intern or
any other similar capacity to an entity engaged in the same or similar business
as the Company, i.e. nanotechnology primarily involving quantum dots. Prohibited
Activity also includes activity that may require or inevitably requires
disclosure of trade secrets, proprietary information or Confidential Information
about the Company’s quantum dots technology.

 

Nothing herein shall prohibit the Executive from purchasing or owning less than
five percent (5%) of the publicly traded securities of any corporation, provided
that such ownership represents a passive investment and that the Executive is
not a controlling person of, or a member of a group that controls, such
corporation.

 

This Section 8 does not, in any way, restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. The Executive shall promptly provide written notice of any
such order to the Chairman of the Company’s Board of Directors.

 

8.3 Non-solicitation of Employees. The Executive agrees and covenants not to
directly or indirectly solicit, hire, recruit, attempt to hire or recruit, or
induce the termination of employment of any employee of the Company during two
(2) years, to run consecutively, beginning on the last day of the Executive’s
employment with the Company.

 

8.4 Non-solicitation of Customers. The Executive understands and acknowledges
that because of the Executive’s experience with and relationship to the Company,
he will have access to and learn about much or all of the Company’s customer
information. “Customer Information” includes, but is not limited to, names,
phone numbers, addresses, e-mail addresses, order history, order preferences,
chain of command, pricing information and other information identifying facts
and circumstances specific to the customer and relevant to services.

 

The Executive understands and acknowledges that loss of this customer
relationship and/or goodwill will cause significant and irreparable harm.

 

The Executive agrees and covenants, during two (2) years, to run consecutively,
beginning on the last day of the Executive’s employment with the Company, not to
directly or indirectly solicit, contact (including but not limited to e-mail,
regular mail, express mail, telephone, fax, and instant message), attempt to
contact or meet with the Company’s current customers for purposes of offering or
accepting goods or services similar to or competitive with those offered by the
Company.

 

9

 

 

9. Non-disparagement. The Executive agrees and covenants that he will not at any
time make, publish or communicate to any person or entity or in any public forum
any defamatory remarks, comments or statements concerning the Company or its
businesses, or any of its employees, officers, and existing and prospective
customers, suppliers, investors and other associated third Parties.

 

This Section 9 does not, in any way, restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. The Executive shall promptly provide written notice of any
such order to the Chairman of the Company’s Board of Directors.

 

10. Acknowledgement. The Executive acknowledges and agrees that the services to
be rendered by him to the Company are of a special and unique character; that
the Executive will obtain knowledge and skill relevant to the Company’s
industry, methods of doing business and marketing strategies by virtue of the
Executive’s employment; and that the restrictive covenants and other terms and
conditions of this Agreement are reasonable and reasonably necessary to protect
the legitimate business interest of the Company.

 

The Executive further acknowledges that the amount of his compensation reflects,
in part, his obligations and the Company’s rights under Section 7, Section 8 and
Section 9 of this Agreement; that he has no expectation of any additional
compensation, royalties or other payment of any kind not otherwise referenced
herein in connection herewith; that he will not be subject to undue hardship by
reason of his full compliance with the terms and conditions of Section 7,
Section 8 and Section 9 of this Agreement or the Company’s enforcement thereof.

 

11. Remedies. In the event of a breach or threatened breach by the Executive of
Section 7, Section 8 or Section 9 of this Agreement, the Executive hereby
consents and agrees that the Company shall be entitled to seek, in addition to
other available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, without the necessity of showing any actual damages or that money
damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security. The aforementioned equitable relief shall be
in addition to, not in lieu of, legal remedies, monetary damages or other
available forms of relief.

 

12. Proprietary Rights in Intellectual Property.

 

12.1 Work Product. The Executive acknowledges and agrees that all writings,
works of authorship, technology, inventions, discoveries, ideas and other work
product of any nature whatsoever, that are created, prepared, produced,
authored, edited, amended, conceived or reduced to practice by the Executive
individually or jointly with others during the period of his employment by the
Company and relating in any way to the business or contemplated business,
research or development of the Company (regardless of when or where the Work
Product is prepared or whose equipment or other resources is used in preparing
the same) and all printed, physical and electronic copies, all improvements,
rights and claims related to the foregoing, and other tangible embodiments
thereof (collectively, “Work Product”), as well as any and all rights in and to
copyrights, trade secrets, trademarks (and related goodwill), mask works,
patents and other intellectual property rights therein arising in any
jurisdiction throughout the world and all related rights of priority under
international conventions with respect thereto, including all pending and future
applications and registrations therefor, and continuations, divisions,
continuations-in-part, reissues, extensions and renewals thereof (collectively,
“Intellectual Property Rights”), shall be the sole and exclusive property of the
Company.

 

12.2 Definition of “Work Product”. For purposes of this Agreement, Work Product
includes, but is not limited to, Company Group information, including plans,
publications, research, strategies, techniques, agreements, documents,
contracts, terms of agreements, negotiations, know-how, computer programs,
computer applications, software design, web design, work in process, databases,
manuals, results, developments, reports, graphics, drawings, sketches, market
studies, formulae, notes, communications, algorithms, product plans, product
designs, styles, models, audiovisual programs, inventions, unpublished patent
applications, original works of authorship, discoveries, experimental processes,
experimental results, specifications, customer information, client information,
customer lists, client lists, manufacturing information, marketing information,
advertising information, and sales information.

 

10

 

 

12.3 Work Made for Hire; Assignment. The Executive acknowledges that, by reason
of being employed by the Company at the relevant times, to the extent permitted
by law, all of the Work Product consisting of copyrightable subject matter is
“work made for hire” as defined in 17 U.S.C. § 101 and such copyrights are
therefore owned by the Company. To the extent that the foregoing does not apply,
the Executive hereby irrevocably assigns to the Company, for no additional
consideration, the Executive’s entire right, title and interest in and to all
Work Product and Intellectual Property Rights therein, including the right to
sue, counterclaim and recover for all past, present and future infringement,
misappropriation or dilution thereof, and all rights corresponding thereto
throughout the world. Nothing contained in this Agreement shall be construed to
reduce or limit the Company’s rights, title or interest in any Work Product or
Intellectual Property Rights so as to be less in any respect than that the
Company would have had in the absence of this Agreement.

 

12.4 Further Assurances; Power of Attorney. During and after his employment, the
Executive agrees to reasonably cooperate with the Company to (a) apply for,
obtain, perfect and transfer to the Company the Work Product as well as an
Intellectual Property Right in the Work Product in any jurisdiction in the
world; and (b) maintain, protect and enforce the same, including, without
limitation, executing and delivering to the Company any and all applications,
oaths, declarations, affidavits, waivers, assignments and other documents and
instruments as shall be requested by the Company. The Executive hereby
irrevocably grants the Company power of attorney to execute and deliver any such
documents on the Executive’s behalf in his name and to do all other lawfully
permitted acts to transfer the Work Product to the Company and further the
transfer, issuance, prosecution and maintenance of all Intellectual Property
Rights therein, to the full extent permitted by law, if the Executive does not
promptly cooperate with the Company’s request (without limiting the rights the
Company shall have in such circumstances by operation of law). The power of
attorney is coupled with an interest and shall not be effected by the
Executive’s subsequent incapacity.

 

12.5 No License. The Executive understands that this Agreement does not, and
shall not be construed to, grant the Executive any license or right of any
nature with respect to any Work Product or Intellectual Property Rights or any
Confidential Information, materials, software or other tools made available to
him by the Company.

 

13. Company Security.

 

13.1 Security and Access. The Executive agrees and covenants (a) to comply with
all Company security policies and procedures as in force from time to time
including without limitation those regarding computer equipment, telephone
systems, voicemail systems, facilities access, monitoring, key cards, access
codes, Company intranet, internet, social media and instant messaging systems,
computer systems, e-mail systems, computer networks, document storage systems,
software, data security, encryption, firewalls, passwords and any and all other
Company facilities, IT resources and communication technologies (“Facilities
Information Technology and Access Resources”); (b) not to access or use any
Facilities and Information Technology Resources except as authorized by the
Company; and (iii) not to access or use any Facilities and Information
Technology Resources in any manner after the termination of the Executive’s
employment by the Company, whether termination is voluntary or involuntary. The
Executive agrees to notify the Company promptly in the event he learns of any
violation of the foregoing by others, or of any other misappropriation or
unauthorized access, use, reproduction or reverse engineering of, or tampering
with any Facilities and Information Technology Access Resources or other Company
property or materials by others.

 

13.2 Exit Obligations. Upon (a) voluntary or involuntary termination of the
Executive’s employment or (b) the Company’s request at any time during the
Executive’s employment, the Executive shall (i) provide or return to the Company
any and all Company property, including keys, key cards, access cards,
identification cards, security devices, employer credit cards, network access
devices, computers, cell phones, smartphones, PDAs, pagers, fax machines,
equipment, speakers, webcams, manuals, reports, files, books, compilations, work
product, e-mail messages, recordings, tapes, disks, thumb drives or other
removable information storage devices, hard drives, negatives and data and all
Company documents and materials belonging to the Company and stored in any
fashion, including but not limited to those that constitute or contain any
Confidential Information or Work Product, that are in the possession or control
of the Executive, whether they were provided to the Executive by the Company or
any of its business associates or created by the Executive in connection with
his employment by the Company; and (ii) delete or destroy all copies of any such
documents and materials not returned to the Company that remain in the
Executive’s possession or control, including those stored on any non-Company
devices, networks, storage locations and media in the Executive’s possession or
control.

 

14. Publicity. The Executive hereby irrevocably consents to any and all uses and
displays, by the Company and its agents, representatives and licensees, of the
Executive’s name, voice, likeness, image, appearance and biographical
information in, on or in connection with any pictures, photographs, audio and
video recordings, digital images, websites, television programs and advertising,
other advertising and publicity, sales and marketing brochures, books,
magazines, other publications, CDs, DVDs, tapes and all other printed and
electronic forms and media throughout the world, at any time during or after the
period of his employment by the Company, for all legitimate commercial and
business purposes of the Company (“Permitted Uses”) without further consent from
or royalty, payment or other compensation to the Executive. The Executive hereby
forever waives and releases the Company and its directors, officers, employees
and agents from any and all claims, actions, damages, losses, costs, expenses
and liability of any kind, arising under any legal or equitable theory
whatsoever at any time during or after the period of his employment by the
Company, arising directly or indirectly from the Company’s and its agents’,
representatives’ and licensees’ exercise of their rights in connection with any
Permitted Uses.

 

11

 

 

15. Governing Law: Jurisdiction and Venue. This Agreement, for all purposes,
shall be construed in accordance with the laws of California without regard to
conflicts of law principles. Any action or proceeding by either of the Parties
to enforce this Agreement shall be brought only in a state or federal court
located in the state of California, county of Contra Costa. The Parties hereby
irrevocably submit to the exclusive jurisdiction of such courts and waive the
defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.

 

16. Deductions and Withholdings. The Company shall have the right to withhold
from any amount payable hereunder any Federal, state and local taxes in order
for the Company to satisfy any withholding tax obligation it may have under any
applicable law or regulation.

 

17. IRS Section 409A. This Agreement is intended to comply with Section 409A or
an exemption thereunder and shall be construed and administered in accordance
with Section 409A. Notwithstanding any other provision of this Agreement,
payments provided under this Agreement may only be made upon an event and in a
manner that complies with Section 409A or an applicable exemption. Any payments
under this Agreement that may be excluded from Section 409A either as separation
pay due to an involuntary separation from service or as a short-term deferral
shall be excluded from Section 409A to the maximum extent possible. For purposes
of Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a “separation from service”
under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Executive on account of non-compliance with Section 409A.

 

Notwithstanding any other provision of this Agreement, if any payment or benefit
provided to the Executive in connection with his termination of employment is
determined to constitute “nonqualified deferred compensation” within the meaning
of Section 409A and the Executive is determined to be a “specified employee” as
defined in Section 409A(a)(2)(b)(i), then such payment or benefit shall not be
paid until the first payroll date to occur following the six-month anniversary
of the Termination Date (the “Specified Employee Payment Date”). The aggregate
of any payments that would otherwise have been paid before the Specified
Employee Payment Date shall be paid to the Executive in a lump sum on the
Specified Employee Payment Date and thereafter, any remaining payments shall be
paid without delay in accordance with their original schedule.

 

18. Entire Agreement. With the exception of Restricted Stock Award Agreement,
and unless specifically provided herein, this Agreement contains all of the
understandings and representations between the Executive and the Company
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter. The Parties hereby
acknowledge and agree that the Restricted Stock Award Agreement shall remain in
full force and effect notwithstanding the execution of this Agreement and shall
survive the termination of this Agreement. The Parties mutually agree that the
Agreement can be specifically enforced in court and can be cited as evidence in
legal proceedings alleging breach of the Agreement.

 

19. Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by the Executive and by the Chairman of the Company. No waiver by either
of the Parties of any breach by the other party hereto of any condition or
provision of this Agreement to be performed by the other party hereto shall be
deemed a waiver of any similar or dissimilar provision or condition at the same
or any prior or subsequent time, nor shall the failure of or delay by either of
the Parties in exercising any right, power or privilege hereunder operate as a
waiver thereof to preclude any other or further exercise thereof or the exercise
of any other such right, power or privilege.

 

12

 

 

20. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be enforceable only if modified, or if any portion of
this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the Parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement.

 

The Parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
Parties as embodied herein to the maximum extent permitted by law.

 

The Parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof, and if such provision or
provisions are not modified as provided above, this Agreement shall be construed
as if such invalid, illegal or unenforceable provisions had not been set forth
herein.

 

21. Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.

 

22. Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

 

23. Tolling. Should the Executive violate any of the terms of the restrictive
covenant obligations articulated herein, the obligation at issue will run from
the first date on which the Executive ceases to be in violation of such
obligation.

 

24. Notification to Subsequent Employer. When the Executive’s employment with
the Company terminates, the Executive agrees to notify any subsequent employer
of the restrictive covenants section contained in this Agreement. In addition,
the Executive authorizes the Company to provide a copy of the restrictive
covenants section of this Agreement to third Parties, including but not limited
to, the Executive’s subsequent, anticipated or possible future employer.

 

25. Successors and Assigns. This Agreement is personal to the Executive and
shall not be assigned by the Executive. Any purported assignment by the
Executive shall be null and void from the initial date of the purported
assignment. The Company may assign this Agreement to any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company. This
Agreement shall inure to the benefit of the Company and permitted successors and
assigns.

 

26. Notice. Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, or by overnight carrier to the Parties
at the addresses set forth below (or such other addresses as specified by the
Parties by like notice):

 

If to the Company:

Quantum Materials Corp.

3055 Hunter Road

San Marcos, TX 78666

Attn: Daniel Carlson, Chairman

 

If to the Executive:

Sri Peruvemba _____________________________________________________

 

13

 

 

27. Representations of the Executive. The Executive represents and warrants to
the Company that:

 

27.1 The Executive’s acceptance of employment with the Company and the
performance of his duties hereunder will not conflict with or result in a
violation of, a breach of, or a default under any contract, agreement or
understanding to which he is a party or is otherwise bound.

 

27.2 The Executive’s acceptance of employment with the Company and the
performance of his duties hereunder will not violate any non-solicitation,
non-competition or other similar covenant or agreement of a prior employer.

 

28. Survival. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the Parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the Parties under this Agreement.

 

29. Executive’s Acknowledgment of Full Understanding. THE EXECUTIVE ACKNOWLEDGES
AND AGREES THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY
TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT.

 

[SIGNATURE PAGE FOLLOWS]

 

14

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

  COMPANY:         QUANTUM MATERIALS CORP.         By: /s/ Daniel Carlson  
Name: Daniel Carlson   Title: Chairman         EXECUTIVE:         By: /s/ Sri
Peruvemba     Sri Peruvemba

 

 

 

 

 



 